                       IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF NEW YORK


                                                  )
 MAS Wholesale Holdings LLC,              )
                                          ) Civil Action No.: 1:19-cv-1294-PKC-
      Plaintiff,                          ) VMS
 v.                                       )
                                          ) MOTION TO EXTEND TIME FOR
 NW Rosedale Inc., NW Coop City Inc., A&A ) SHOW CAUSE DEADLINE
 Wholesale Holdings LLC, Mohammad Ashraf, )
 and Ajay Sarin,                          )
                                          )
      Defendants                          )
 _____________________________________

TO THE HONORABLE UNITED STATES DISTRICT JUDGE:
       This Motion to Extend Time for Show Cause Deadline is brought by the undersigned

attorney Sergei Orel, Movant. Movant requests the Court to extend the March 26, 2021 show

cause deadline by 30 days to April 25, 2021, in order to allow the undersigned attorney Sergei

Orel to order and receive a Certificate of Good Standing from the State of New Jersey and to

prepare and submit a Pro Hac Vice admission motion with this Honorable Court. The

undersigned apologizes to this Honorable Court for an inadvertent omission to submit a motion

for admission Pro Hac Vice with this Honorable Court. The undersigned unfortunately

inadvertently missed the fact that the undersigned had failed accidentally to apply for Pro Hac

Vice admission with this Honorable Court in this particular matter. The undersigned is admitted

to the practice of law in the State of New Jersey and before the US District Court for the District

of New Jersey. The undersigned has always applied for Pro Hac Vice admission with every US

District Court outside of the District of New Jersey in the cases in which he was or is involved,

admittedly, with the exception of this particular case, unfortunately and accidentally. I have

                                                 1
genuinely believed that I had applied for Pro Hac Vice admission in this matter. I have failed

inadvertently to do that. For that I apologize profusely to this Honorable Court. I respectfully

request the opportunity to apply for Pro Hac Vice admission to this Honorable Court at this time.

In order for me to do that, I need to obtain a recent Good Standing Certificate from the State of

New Jersey. It usually takes about one week to obtain one from the State of New Jersey. Hence

my request for an extension by 30 days in this case. I should be grateful if this Honorable Court

grant my request for 30 day extension in this matter. I would also like to apologize to this

Honorable Court also for a somewhat overzealous representation of my clients at the last court

hearing. I am known to be a very active, zealous and vocal advocate for my clients, and

sometimes I may come across as abrasive and overzealous. I apologize profusely to this

Honorable Court for having been too overzealous in my representation of my clients at the last

hearing. It will never happen again, I promise you.


 Dated:    March 25, 2021                       Respectfully submitted,


                                                /s/ Sergei Orel
                                                Sergei Orel
                                                Attorney for Defendant
                                                Bar Number: 008862001
                                                Feigin & Fridman

                                               1037 Route 46 East, Suite 107
                                               Clifton, New Jersey 07013
                                               Tel: 973-685-5280
                                               Fax: 973-767-1292
                                               sergei@patentlawny.com




                                                 2
                                CERTIFICATE OF SERVICE

        I, Sergei Orel, hereby certify that I caused a copy of this Motion to Extend Time for
Show Cause Deadline to be electronically filed as follows: https://ecf.nyed.uscourts.gov/cgi-bin/
login.pl

       An email containing a link to a PDF version of the foregoing will be served electronically
through the electronic filing system to all counsel of record at an email address(es) on file with
the Court.




 Dated:    March 25, 2021


                                               /s/ Sergei Orel
                                               Sergei Orel




                                                3
